        Case 1:19-cv-06989-RA Document 4 Filed 07/29/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK



 FOOD EXPERIENCES OF NEW YORK,                Case No: 19-cv-06989 (RA)
 LLC,
                                              NOTICE OF VOLUNTARY
                        Plaintiff,
                                              DISMISSAL PURSUANT TO
                                              F.R.C.P. 41(a)(1)(A)(i)
 v.

 MANHATTAN WALKING TOUR.COM
 LLC, et al.

                        Defendants.


      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO F.R.C.P. 41(a)(1)(A)(i)



        Pursuant to F.R.C.P. 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the

plaintiff Food Experiences of New York, LLC and their counsel hereby give notice that the

above captioned action is voluntarily dismissed, without prejudice against all defendants.



Date: July 29, 2019
      Brooklyn, NY


                                             LEWIS & LIN, LLC

                                             /s/ David D. Lin
                                             David D. Lin (DL-3666)
                                             81 Prospect Street, Suite 8001
                                             Brooklyn, NY 11201
                                             David@iLawco.com
                                             Tel: (718) 243-9323
                                             Fax: (718) 243-9326

                                             Attorneys for Plaintiff
